ORDER
ON MOTION
PER CURIAM.
Corey Demond Stoglin moves to reinstate his petition for review.
On January 15, 2014, this court dismissed Stoglin’s petition for failure to file a complying informal brief. The court notes that on July 25, 2014 Stoglin submitted his brief.
Accordingly,
It is Ordered That:
(1) The motion is granted. The court’s January 15, 2014 order is vacated, the mandate is recalled, the case is reinstated, and Stoglin’s brief is accepted for filing.
(2) The Merit Systems Protection Board should calculate the due date of its responsive brief from the date of filing of this order.